BENEDICT, District Judge.
This action is brought to condemn the cargo of the canal-boat John C. Churchill, for services in the nature of salvage, rendered by the libel-lant in raising the coal in the canal-boat from a place where she had sunk in the Kill von Kull. The proofs show a written contract made between the master of the boat and the libellant, that the latter should raise the boat and cargo, and receive for his compensation sixty per cent, of the value of boat and cargo, which would be some nine hundred dollars. This contract is set up in the libel, but the prayer of the libellant is for such compensation as may be just. Agreements to pay for salvage services made by masters of canal-boats, when within easy reach of all parties interested in the property to be saved, are subject to be closely scrutinized, and will not be upheld in a court of admiralty when it appears that the price agreed on by the master is unreasonable or exorbitant.
In the present case the proofs show affirmatively a situation of the boat and her cargo which would not justify an agreement to pay so large a portion as sixty per cent., and satisfy me that justice will be done to the libellant if, in view of all the circumstances, the sum of $250 be awarded to him for his services in respect to the cargo, with the costs of this action. Let a decree to that effect be entered.